Citation Nr: 0423787	
Decision Date: 08/27/04    Archive Date: 09/01/04

DOCKET NO.  03-28 366	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Havelka, Counsel




INTRODUCTION

The veteran's active military service extended from September 
1944 to November 1946.  This matter comes properly before the 
Board of Veterans' Appeals (Board) on appeal from the 
Department of Veterans Affairs (VA) Regional Office in St. 
Detroit, Michigan (RO).  The appellant is the widow of the 
veteran.  

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.  


REMAND

The appellant claims entitlement to service connection for 
the cause of the veteran's death.  Specifically, she claims 
that the veteran was exposed to ionizing radiation during the 
occupation of Nagasaki, Japan in 1945 and this resulted in 
his death in 1955.

The death certificate reveals that the veteran died in 
October 1955, at the age of 32.  The immediate cause of death 
was exsanguinating hemorrhage due to ruptured esophageal 
varices as a consequence of obstructive biliary cirrhosis.  
The appellant filed the claim of entitlement to service 
connection for the cause of the veteran's death in 2001.  The 
veteran's service medical records are unavailable and have 
been reported to have been destroyed by fire by the National 
Personnel Records Center in 1973.  The veteran's prior claims 
file was not found and a rebuilt claims file was established.  

The veteran died at a VA hospital.  The RO has obtained the 
veteran's terminal hospital records.  However, the death 
certificate does indicate that an autopsy was conducted.  The 
appellant indicates specifically that the autopsy was 
conducted at VA Medical Center (VAMC) Allen Park, Michigan 
and has requested that the autopsy be made a part of the 
record.  However, the autopsy report does not appear of 
record.  Accordingly, the autopsy report must be obtained and 
associated with the claims file.  If the autopsy report is 
not available, steps to obtain this report must be made part 
of the claims file.  Records generated by VA are 
constructively included within the record.  If records of VA 
treatment are material to the issue on appeal and are not 
included within the claims folder, a remand is necessary to 
acquire such VA records.  Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).

The appellant claims that the veteran was exposed to 
radiation during active service and that this caused his 
fatal diseases.  The appellant has submitted evidence 
confirming that the veteran did serve in Nagasaki, Japan in 
1945.  While the fatal disease noted on the death certificate 
does not appear to be a disease specific to radiation-exposed 
veterans under 38 C.F.R. § 3.309(d)(2), nor does it appear to 
be a "radiogenic disease" as defined by 38 C.F.R. 
§ 3.311(b)(2).  However, the development of medical science 
since 1955 in relation to the identification and treatment of 
cancers has been great.  Accordingly, a medical opinion to 
confirm the presence or absence of biliary cancer should be 
obtained.  

Claims based on exposure to ionizing radiation under 
38 C.F.R. § 3.311 (2002) require specific development with 
respect to establishing the dose of radiation that a veteran 
may have been exposed to during service.  The evidence of 
radiation exposure during service and the level of the 
exposure are critical to the type of claim presently before 
the Board.  Obtaining such evidence is problematic for the 
claimant because this evidence is held by the government, and 
often the circumstances of exposure to radiation during 
service were the result of classified operations.  As such, 
VA's duty to assist is heightened when records are in the 
control of a government agency.  Gobber v. Derwinski, 2 Vet. 
App. 470 (1992).

Again, the evidence of record reveals that the veteran served 
in Nagasaki, Japan in September and October 1945.  The 
regulations require that in such cases radiation dose data 
will be requested from the Department of Defense.  38 C.F.R. 
§ 3.311(a)(2)(ii)(2003).  In the present case a does estimate 
should be requested and the evidence forwarded to the Under 
Secretary for Health for preparation a medical opinion.

Accordingly, this case is remanded for the following actions:

1.  The RO should request a copy of the 
veteran's October 1955 VA autopsy report 
for an autopsy conducted at VAMC Allen 
Park, Michigan from the appropriate 
records depository.  All attempts to 
secure this evidence must be documented 
in the claims file by the RO.  If, after 
making reasonable efforts to obtain named 
records the RO is unable to secure same, 
the RO must notify the appellant and (a) 
identify the specific records the RO is 
unable to obtain; (b) briefly explain the 
efforts that the RO made to obtain those 
records; and (c) describe any further 
action to be taken by the RO with respect 
to the claim.  The appellant must then be 
given an opportunity to respond.  

2.  The RO should forward the necessary 
information to the appropriate Defense 
Department office to obtain a dose 
estimate of radiation which the veteran 
was exposed to during active service in 
the occupation of Nagasaki, Japan in 
September and October 1945.

3.  Upon obtaining the dose estimate, the 
RO should ensure that the case is 
forwarded to the Under Secretary for 
Benefits for development as specified at 
§38 C.F.R. § 3.311(c).  In this respect 
it may be necessary for referral of the 
all necessary information, including the 
entire claims file if necessary, to the 
Under Secretary for Health for 
preparation of a medical opinion as to 
whether the veteran's fatal diseases are 
related to any ionizing radiation 
exposure during service.  

4.  Thereafter, the RO should review the 
claims file and take all other proper 
measures to ensure full and complete 
compliance with the duty-to-notify and 
duty-to-assist provisions of the VCAA.  
Subsequent thereto, the RO must review 
the claim for service connection for the 
cause of the veteran's death.  If the 
benefit sought is not granted, the 
appellant and her representative must be 
furnished a supplemental statement of the 
case and should be given the opportunity 
to respond.  Thereafter, the record 
should be returned to the Board for 
appellate review.

No action is required by the appellant until she receives 
further notice; however, she may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



                  
_________________________________________________
	JOY A. MCDONALD 
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


